DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16, “cheese” and “fish” are not specifically recited in the markush group of claim 14, it is unclear if the at least one aromatic compound recited in claim 15 is the same as of different from that recited in claim 14, and it is unclear if the at least one aromatic compound is the same as or different from that recited in claim 14. Since cheese can be considered a dairy product and fish considered a meat it is unclear if the cheese is referring to the dairy product and the fish is referring to the minced meat. For examination purposes, the cheese in claim 15 has been interpreted as the dairy product and the fish in claim 16 has been interpreted as referring to the minced meat. 
Regarding claims 15 and 16, since claim 14 recites a closed markush group and claims 15 and 16 each use of the phrase “comprises” with is open ended, the use of “comprises” renders the scope of the claim unclear. 
It is noted that the specification recites that “the aromatic compounds are chosen from the group consisting of aromatic herbs, dairy products, cheese, cream cheese, vegetable broths, meat broths, minced meat and minced fish”. It appears cheese and fish should each be added to the markush group of claim 14, and claim 15 should then recite that “the at least one aromatic compound is cheese”, and that claim 16 should then recite that “the at least one aromatic compound is fish”. Alternatively claims 15 and 16 could be amended to depend from claim 11 or 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
  obviousness or nonobviousness.

Claims 11, 13-16, 18, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reier EP 1917866 (Espacenet Translation) in view of Huttenbauer, Jr 6,676,986 in view of Visram US 2007/0212465 in view of Ledet US 5,184,538
Regarding claim 11, Reier discloses a method for forming a food consumable by hand ([0007]) comprising grinding at least one plant base (carrier raw material comprises vegetables) to form grains of the at least one plant base having a grain size less than 1 mm ([0015]), mixing the ground at least one plant base with a texturizing agent (starch) and at least one aromatic compound (carrier raw material comprises fish). Dosing the mixture to prepare individual portions, cooking the individual portions in moist heat (steam) ([0026], [0027], [0028], [0037]) and freezing the cooked individual portions ([0037]). Reier discloses packaging the frozen cooked individual portions ([0035], line 7). Regarding the food product being a “pliable” food product applicant defines “pliable” in the specification as a food product that does not crumble in the hand, in particular the child must be able to take the food and put it in his/her mouth without it breaking or crumbling. However this pliable food must be flexible and melt-in-the mouth so that the part in the child’s mouth remains in the mouth”, and Reier discloses that the food product is dimensionally stable puree food and melts in the mouth so that it does not have to be chewed ([0007]) and is therefore seen to read on a “pliable” food product.
Claim 11 differs from Reier in the recitation that the at least one plant base is specifically frozen. Claim 11 differs from Reier in the recitation that the texturizing agent 
Huttenbauer discloses a method of making formed food products from food purees and discloses that the first step includes obtaining a conventional solid food material, the food material can be of any type of conventional foodstuff, including but not limited to, poultry, beef, pork, seafood, fruits, vegetables and the food material utilized may be cooked raw, frozen, fresh, canned or preserved in some manner. Huttenbauer discloses that the selected food material is comminuted by any suitable means including, grinding until the particulate size of the food product is reduced to a desired size (col. 2, lines 44-67). It would have been obvious to one of ordinary skill in the art to modify the at least one plant base of Reier to be frozen as taught by Huttenbauer since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness and since.
 Huttenbauer additionally teaches providing a natural texturizing agent (thickener such corn starch, wheat flour, rice flour, potato starch) in an amount from about 0.2% to about 4% by weight of the comminuted food material (col. 3, lines 26-35), in order to provide the food product with a suitable viscosity for easy swallowing. Huttenbauer also teaches that the amount of texturizing agent will vary based on the particular texturizing agent and the moisture content of the original food product. It is noted that Reier already teaches the general use of further ingredients, the further ingredients comprising texturizing agents (binders and gelling agents) (‘866, Translation, [0021]) and Reier discloses that the final food product is a dimensionally stable puree food that does not have to be chewed, which makes the food product suitable for consumers with 
Claim 11 differs from Reier in view of Huttenbauer in the recitation that the method comprises mixing oil and/or at least one aromatic compound in a proportion between 2% and 20 % by weight based on the final mass of the mixture. 
Visram discloses a method for preparing an infant food capable of being consumed by hand, comprising grinding at least one plant base (pureeing) to form grains (thick liquid having chunks) ([0015], [0018]), mixing the ground at least one plant base with fatty acids ([0014], [0023]) and at least one aromatic compound (meats and/or dairy products, herbs) ([0015], [0014], [0023]), cooking ([0017]), and dosing the mixture to prepare individual portions ([0020]), freezing the cooked individual portions ([0022]) and packaging the frozen cooked individual portions (once frozen 62, tray 10 can be packaged for ultimate sale to a consumer) ([0013]). Visram teaches that supplements 
Further regarding claim 11, Reier in view of Huttenbauer in view of Visram teaches that cooking the individual portions comprises cooking the individual portions with steam at a temperature between 85 °C and 100 °C (‘866, [0009], [0033], [0028], [0037], claims 24, 25). It is also noted that Reier teaches performing the cooking step until a core temperature of about 75 °C is reached, and one of ordinary skill in the art would have been motivated to vary the time required for the core to reach the required temperature including to values presently claimed based on the size of the individual portions. 
Claim 11 differs from Reier in view of Huttenbauer in view of Visram in the recitation that the steam is specifically saturated steam. Ledet teaches cooking with saturated steam in order to improve cooked food quality and uniformity and eliminate 
Further regarding claim 11, claim 11 differs from Reier in view of Visram in view of Huttenbauer in view of Ledet in the recitation that the method specifically comprises grinding a second frozen plant base to form grains of the second frozen plant base having a grain size greater than 1mm and adding the second plant base to the ground at least one frozen plant base. 
Visram additionally teaches forming a puree from a number of different food ingredients including vegetables and fruits ([0015]) and providing a final puree consistency of a thick liquid with chunks ([0018]). Thus teaching it was desirable to have varying degrees of particle sizes of food products within a pureed food product. Huttenbauer teaches preferred particle sizes of comminuted food material for individuals with swallowing difficulties includes from about 0.005 to about 0.05 inches (0.127 mm – 1.27 mm) (col. 1, lines 9-14, col. 2, lines 64-67). Considering the teachings of Reier, Visram and Huttenbauer as a whole, it would have been obvious to one of ordinary skill in the art to modify Reier such that the method comprises grinding a second frozen plant base to form grains of the second frozen plant base having a grain size greater than 1mm and adding the second plant base to the ground at least one frozen plant base in order to increase the nutritional value by including a second plant base and in order to provide the food product with a desired texture.
Further regarding claim 11, Reier in view of Huttenbauer in view of Visram in view of Ledet does not disclose that the infant food is fried and has a crust or skin and 
Regarding claim 13, Reier in view of Visram in view of Huttenbauer in view of Ledet discloses that the natural texturizing agent can be corn starch, wheat flour, rice flour, potato starch (‘986, col. 3, lines 26-35).
Regarding claim 14, Reier in view of Visram in view of Huttenbauer in view of Ledet discloses that the at least one aromatic compound is selected from the group consisting of an herb (‘465, [0014], [0023]).
Regarding claim 15, Reier teaches cream cheese as an additive (‘866, [0031]) thus reading on the at least one aromatic compound comprising cheese.
Regarding claim 16, Visram generically teaches that the puree can comprise plant based ingredients together with meats (‘465, [0001], [0002]).  Reier teaches fish as a conventional type of meat used in frozen pureed food products (‘866, [0012], [0013]).  Thus, the combination suggests the at least one aromatic compound comprising fish.
Regarding claim 18, Reier in view of Huttenbauer in view of Visram in view of Ledet does not disclose that the infant food is fried and has a crust or skin and therefore is seen to teach that the infant food is not fried and does not have a crust or skin.
Regarding claim 19, Reier in view of Visram in view of Huttenbauer in view of Ledet discloses that the natural texturizing agent can be corn starch, wheat flour, rice flour, potato starch (‘986, col. 3, lines 26-35).
Regarding claim 20, Reier in view of Visram in view of Huttenbauer in view of Ledet discloses that the at least one aromatic compound is selected from the group consisting of an herb (‘465, [0014], [0023]).
Regarding claim 22, Reier in view of Visram in view of Huttenbauer in view of Ledet does not disclose that the infant food is fried and has a crust or skin and therefore is seen to teach that the infant food is not fried and does not have a crust or skin.
Regarding claim 23, claim 23 is rejected for the same reasons given above for claim 11.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reier EP 1917866 (Espacenet Translation) in view of Huttenbauer, Jr 6,676,986 in view of Visram US 2007/0212465.
Regarding claim 24, Reier discloses a food product capable for being used as an infant food comprising a fine plant base comprising grains having a grain size of less than 1 mm (‘866, [0007], [0014], [0015]). Regarding the food product being a “pliable” food product applicant defines “pliable” in the specification as a food product that does not crumble in the hand, in particular the child must be able to take the food and put it in his/her mouth without it breaking or crumbling. However this pliable food must be flexible and melt-in-the mouth so that the part in the child’s mouth remains in the mouth”, and Reier discloses that the food product is dimensionally stable puree food and melts in the mouth so that it does not have to be chewed (‘866, [0007]) and is therefore seen to read on a “pliable” food product.
Claim 24 differs from Reier in the recitation that the food product comprises grinding a second plant base having a grain size greater than 1mm.
Visram teaches forming a puree from a number of different food ingredients including vegetables and fruits ([0015]) and providing a final puree consistency of a thick liquid with chunks ([0018]). Thus teaching it was desirable to have varying degrees of particle sizes of food products within a pureed food product. Huttenbauer teaches preferred particle sizes of comminuted food material for individuals with swallowing difficulties includes from about 0.005 to about 0.05 inches (0.127 mm – 1.27 mm) (col. 1, lines 9-14, col. 2, lines 64-67). Considering the teachings of Reier, Visram and Huttenbauer as a whole, it would have been obvious to one of ordinary skill in the art to modify Reier such that the food product comprises a second plant base having a grain size greater than 1mm in order to increase the nutritional value by including a second plant base and in order to provide the food product with a desired texture.
Regarding claim 25, claim 25 is rejected for the same reasons given for claim 24.
Regarding claim 26, claim 26 differs from Reier in view of Huttenbauer in view of Visram in the recitation that the texturizing agent is specifically a natural texturizing agent in a proportion between 2% and 30% by weight based on the final mass of the mixture. Claim 26 differs from Reier in view of Huttenbauer in view of Visram in the recitation that the method comprises mixing oil and/or at least one aromatic compound in a proportion between 2% and 20 % by weight based on the final mass of the mixture, however claim 26 is rejected for the same reasons given above as for claim 11 based on the additional teachings of Huttenbauer and Visram.
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Visram does not teach grinding a second frozen plant base to a different grain size and adding the ground second plant base to the ground first plant base, and that Visram teaches grinding all the selected food to the desired consistency, this argument has not been found persuasive, Visram teaches forming a puree from a number of different food ingredients including vegetables and fruits ([0015]) and providing a final puree consistency of a thick liquid with chunks ([0018]). Thus teaching it was desirable to have varying degrees of particle sizes of food products within a pureed food product, which would include varying degrees of particle sizes for each of the food ingredients and absent compelling evidence of criticality it would be obvious to provide a first ingredient with a first particle size and a second ingredient with a second particle size different from the size of the first ingredient. In addition it is noted that if each of the ingredients of the puree are each grinded to a thick liquid having chunks, the puree would comprise a first ingredient having a smaller grain size (thick liquid) and a larger grain size (chunks) and a second ingredient having a smaller grain size (thick liquid) and a larger grain size (chunks). Thus a mixture of the first and second ingredients would comprise a first ingredient having a smaller grain size and a second ingredient having a larger grain size.  Since Huttenbauer teaches preferred particle sizes of comminuted food material for individuals with swallowing difficulties includes from about 0.005 to about 0.05 inches (0.127 mm – 1.27 mm) (col. 1, lines 9-14, col. 2, lines 64-67) one of ordinary skill in the art would have been motivated to select the smaller end of the range for smaller grains and the larger end of the range for larger grains in order to provide the food product with a 
Regarding the ground second plant base being added to the ground first plant base, Visram teaches forming a puree from a number of different food ingredients including vegetables and fruits ([0015]) and thus obviously teaches adding a first ingredient to a second ingredient, and also teaches that the first and second ingredients would be subjected to grinding ([0018]), it would be obvious to mix the ingredients after grinding each of the ingredients, as it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.(MPEP 2144.04.IV.C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/A.A/




/VIREN A THAKUR/Primary Examiner, Art Unit 1792